— In two actions to recover installments due under a promissory note, the consolidated appeals are by defendants Ira Brown, Sheryl P. Brown and Shir Restaurant Corp. (1) as limited by their brief, from so much of an order of the Supreme Court, Kings County (Bernstein, J.), dated August 15, 1983, as upon plaintiff’s motion for summary judgment in action No. 1, granted the same to the extent of awarding him partial summary judgment in the sum of $16,500 with interest, representing 15 unpaid installments, (2) from a judgment of the same court dated August 31,1983 and entered thereon in action No. 1 in favor of the plaintiff and against them in the principal sum of $16,500, (3) from an order of the same court, dated March 15, 1984 and made in action No. 2, which granted the plaintiff’s motion for summary judgment for the balance due under the note and, (4) from a judgment of the same court, dated March 19, 1984 and entered thereon, in action No. 2, in favor of the plaintiff and against them in the principal sum of $100,500.
Appeals from the orders dated August 15,1983 and March 15, 1984, respectively, dismissed. (See, Matter of Aho, 39 NY2d 241, 248.)
Judgments dated August 31, 1983 and March 19, 1984, respectively, affirmed, for reasons stated in the memorandum decisions of Bernstein, J. at Special Term.
Plaintiff is awarded one bill of costs. Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.